 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER LIPSEY, JR.,                       1:17-cv-01704-LJO-GSA-PC
12                   Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                    MOTION FOR RECONSIDERATION
13         vs.                                      FILED ON DECEMBER 16, 2019
                                                    (ECF No. 38.)
14   N. HAND-RONGA, et al.,
15                Defendants.
16

17

18          Christopher Lipsey, Jr. (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On November 19, 2019, this
20   case was dismissed, with prejudice, for failure to state a claim, and judgment was entered. (ECF
21   Nos. 35, 36.)
22          On December 16, 2019, Plaintiff filed a motion for relief under Rules 59 and 60(b) of the
23   Federal Rules of Civil Procedure and lodged a proposed Fifth Amended Complaint. (ECF Nos.
24   38. 39.) The court construes Plaintiff’s motion as a motion for reconsideration of the order
25   dismissing this case. This motion is substantially similar to the motion for relief filed by Plaintiff
26   on December 13, 2019 and fails for the same reasons outlined in the court’s order issued on
27   December 17, 2019. Therefore, Plaintiff’s motion for reconsideration filed on December 16,
28   2019, shall be denied, and the court shall not consider the proposed Fifth Amended Complaint.

                                                       1
 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1.    Plaintiff’s motion for reconsideration filed on December 16, 2019, is DENIED;
 3        2.    The court shall not consider the proposed Fifth Amended Complaint lodged by
 4              Plaintiff on December 16, 2019; and
 5        3.    No further motions for reconsideration shall be considered in this case.
 6
     IT IS SO ORDERED.
 7

 8     Dated:   December 20, 2019                      /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
